                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE


AMERICAN SELECT INSURANCE                            CIVIL ACTION NO.: 3:20-cv-00448
COMPANY

                   PLAINTIFF
         v.

HEARTLAND ROOFING, LLC and
HEARTLAND ROOFING, SIDING,
WINDOWS, LLC

                   DEFENDANTS


                          MOTION FOR ADMISSION PRO HAC VICE
         The undersigned counsel for Plaintiff, American Select Insurance Company, hereby

moves for admission to appear pro hac vice in this action. I hereby certify that I am a member in

good standing of the United States District Court for the Northern District of Ohio,

admitted 2/27/20. Attached is a Certificate of Good Standing from said court. I also declare

under penalty of perjury that I am not, nor have I ever been, the subject of criminal proceedings

nor disciplinary proceedings by any disciplinary authority, nor have I had a finding of

contempt or a sanction against me under 28 U.S.C. § 1927, except as disclosed herein.

                                                    /s/Matthew Connolly
                                                           Signature
Matthew Connolly, PA Bar No. 201746
de Luca Levine, LLC
3 Valley Square, Suite 220
Blue Bell, PA 19422
Phone: 215-383-0081
Email: mconnolly@delucalevine.com




[1756-00011/1498228/1]
       Case 3:20-cv-00448 Document 5 Filed 05/29/20 Page 1 of 2 PageID #: 17
                               CERTIFICATION OF SERVICE


The undersigned hereby certifies that a true and exact copy of the foregoing document has been
served upon counsel:

HEARTLAND ROOFING, LLC                                HEARTLAND ROOFING, SIDING,
446 QUARRY ROAD                                       WINDOWS, LLC
MOUNT JULIET, TN 37122                                438 PARK AVENUE
                                                      LEBANON, TN 37087


in this case by delivering a true and exact copy to the office of said counsel or by placing a copy
in the United States mail addressed to said counsel at his/her office with sufficient postage to
carry it to its destination.


This _____ day of MAY, 2020.


                                      BUTLER, VINES & BABB, PLLC



                                      BY:_s:/Edward U. Babb_____________________




     Case 3:20-cv-00448 Document 5 Filed 05/29/20 Page 2 of 2 PageID #: 18
